 Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 1 of 18. PageID #: 428875



                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

IN RE: NATIONAL PRESCRIPTION        )                 CASE NO. 1:17-MD-2804
OPIATE LITIGATION                   )
                                    )                 Hon. Dan A. Polster
THIS DOCUMENT RELATES TO:           )
                                    )
“Tribal Track Cases”                )
____________________________________)

           MOTION FOR LEAVE TO FILE MOTION FOR ENTRY OF
    CASE MANAGEMENT ORDER, SETTING OF CASE STATUS CONFERENCE
    FOR TRIBAL TRACK CASES, AND APPOINTMENT OF WILLIAM SCHERER
       AND ADAM MOSKOWITZ TO TRIBAL LEADERSHIP COMMITTEE

       Plaintiffs, the Seminole Tribe of Florida and the Miccosukee Tribe of Indians of Florida,

respectfully seek leave to file a motion for a Case Management Order for the Tribal Track Cases

that will establish a briefing schedule for a motion to certify a negotiation class, set a date for a

status conference for the Tribal Track Cases, and appoint two additional law firms to the Tribal

Leadership Committee. As more fully explained in the attached memorandum, the Court should

grant Plaintiffs leave to file the motion because a Case Management Order, status conference, and

appointment of counsel to the Tribal Leadership Committee will help organize the Tribal Track

litigation and empower the Native American Tribes to move their cases more expeditiously toward

global resolution.

Dated: October 21, 2019                               Respectfully Submitted,

 By: /s/ Adam M. Moskowitz                            By: /s/William R. Scherer
 Adam M. Moskowitz                                    William R. Scherer, Esq.
 Florida Bar No. 984280                               FL Bar No. 169454
 adam@moskowitz-law.com                               wscherer@conradscherer.com
 Howard M. Bushman                                    CONRAD & SCHERER, LLP
 Florida Bar No. 0364230                              633 South Federal Highway
 howard@moskowitz-law.com                             Eighth Floor
 Curtis E. Osceola                                    Fort Lauderdale, FL 33301
 Florida Bar No. 1015979                              Phone: (954) 462-5500
 curtis@moskowitz-law.com                             Fax: (954) 463-9244
                                                 1
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 2 of 18. PageID #: 428876



THE MOSKOWITZ LAW FIRM, PLLC
2 Alhambra Plaza                                     Co-counsel for the Seminole Tribe of
Suite 601                                            Florida
Coral Gables, FL 33134
Telephone: (305) 740-1423

Co-counsel for the Seminole Tribe of Florida
Counsel for the Miccosukee Tribe of Indians of
Florida




                                                 2
 Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 3 of 18. PageID #: 428877



     MEMORANDUM IN SUPPORT OF PLAINTIFFS’ MOTION FOR ENTRY OF
    CASE MANAGEMENT ORDER, SETTING OF CASE STATUS CONFERENCE
    FOR TRIBAL TRACK CASES, AND APPOINTMENT OF WILLIAM SCHERER
       AND ADAM MOSKOWITZ TO TRIBAL LEADERSHIP COMMITTEE

       The main goal of this motion is to enable the Native American Tribes whose opioid cases

were transferred to this Court and whose communities have been hardest hit by the opioid crisis to

litigate and possibly settle their cases, just as the Court has enabled the cities and counties to do.

There is no dispute that these Tribes have been disproportionately affected by the manmade opioid

crisis, which, as will be proven at trial, has been intentionally caused by the Defendants’ malicious

conduct. The Tribes need to be armed with the same tools that have been provided to cities and

counties, such as a CMO, certification of a negotiation class, and a bellwether trial, so that the over

70 Tribes that have already filed lawsuits related to the opioid crisis can speak with one voice in

negotiations with the Defendants. Moreover, by certifying a negotiation class, the Court will

empower the Tribes to fight for the hundreds of other Tribes who have been historically mistreated

more than any other group but have yet to file suit because they lack litigation resources.

       To accomplish these very important goals, Plaintiffs, the Seminole Tribe of Florida (the

“Seminole”) and the Miccosukee Tribe of Indians of Florida (the “Miccosukee”) (collectively the

“Florida Tribes”), respectfully move the Court to (a) enter a Case Management Order (“CMO”)

that will set forth a briefing schedule for Native American Tribes to file a motion to certify a

negotiation class, as was done for the cities and counties; (b) set a status conference for the Tribal

Track Cases; and (c) enter an order formally appointing to the Tribal Leadership Committee, in

addition to other distinguished counsel, William Scherer of Conrad Scherer LP and Adam M.

Moskowitz of The Moskowitz Law Firm, who represent all Native American tribes from the state

of Florida. A copy of the proposed CMO is attached as Exhibit 1.




                                                  3
    Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 4 of 18. PageID #: 428878



                                        INTRODUCTION

          Nearly every community in the United States has been impacted by the opioid epidemic.

Every day, more than 130 people in the United States die after overdosing on opioids.1 The Centers

for Disease Control and Prevention estimates that the total “economic burden” of prescription

misuse alone in the United States is $78.5 billion, including the costs of healthcare, lost

productivity, addiction treatment, and criminal justice involvement.2 The sheer scale of the opioid

epidemic led cities, counties, states, Native American Tribes, and businesses to investigate the

origins of the crisis. Their discoveries resulted in dozens of lawsuits against opioid manufacturers,

distributors, and other culpable parties, intended to end the public nuisance caused by the opioid

epidemic. Ultimately, the Judicial Panel on Multidistrict Litigation transferred the opioid lawsuits

to this honorable Court. See In re: National Prescription Opiate Litigation, 290 F. Supp. 3d 1375,

1379–80 (J.P.M.L. Dec. 17, 2017). Since then, thousands of lawsuits have been filed and

transferred to the Northern District of Ohio, including a number of lawsuits filed by Native

American Tribes.

          Judge Polster, upon the recommendation of counsel, formed the Plaintiffs’ leadership

structure, appointing lead counsel, liaison counsel, plaintiffs’ steering committee, and plaintiffs’

executive committee. See ECF Nos. 34, 37. This leadership structure recognized the potential for

multiple case tracks and future leadership to be added when necessary.

          During this early stage of this MDL, this Court wisely recognized the discreet issues of

sovereignty and devastation unique to tribes by creating a “Tribal Track” to organize the Native



1
     Opioid    Overdose    Crisis,   NIH,     National    Institute   on    Drug    Abuse,
https://www.drugabuse.gov/drugs-abuse/opioids/opioid-overdose-crisis (last visited Oct. 15,
2019).
2
    Id.

                                                 4
    Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 5 of 18. PageID #: 428879



American cases. No other segment of American society has been more disproportionately affected

by the opioid crisis than Native Americans. In 2015, Native Americans had the highest rate of

death due to opioids and saw their mortality rates due to opioids increase more than 500% from

1999–2015.3 These grim statistics do not even tell the whole story, because race and ethnicity

misclassification on death certificates likely results in substantial underestimation of the toll the

opioid crisis has taken on Native American tribes.4 Because of these unique circumstances, Native

American Tribes cannot wait on “trickle down” benefits from the states or their political

subdivisions. As this Court concluded, the Tribes must proceed on their own.

         Over the past two years, the Court has issued numerous CMOs in consultation with

plaintiffs, defendants, and their counsel. ECF Nos. 232, 441, 443, 485, 666, 770, 876, 1306. The

CMOs have set litigation tracks for cities and counties, third party payors, and hospitals, and the

Court recently issued a scheduling order for the bellwether actions brought on behalf of babies

born with Neonatal Abstinence Syndrome (the “NAS Cases”). More recently, the Court certified

a negotiation class of city and county plaintiffs, [ECF No. 2591], set class certification briefing

deadlines for the NAS Cases, [ECF No. 2738], and the first bellwether trial was set to begin on

October 21, 2019. These developments have incentivized a number of defendants to propose

multibillion dollar settlements5 to avoid the first bellwether trial or to declare bankruptcy to



3
  Opioids in Indian Country: Beyond the Crisis to Healing the Community; 115th Cong. 3 (2018)
(statement of RADM Michael E. Toedt, Chief Medical Officer, Indian Health Services),
https://www.indian.senate.gov/sites/default/files/upload/HHS%20IHS%20testimony%20Opioids
%20Indian%20Country%20SCIA%203-14-18%20revised.pdf. (last visited October 15, 2019)
4
 Karin A. Mack, et al., Illicit Drug Use, Illicit Drug Use and Disorders, and Drug Overdose
Deaths in Metropolitan and Nonmetropolitan Areas – United States, CDC Morbidity and Mortality
Weekly Report 1, 5 (Oct. 20, 2017), https://www.cdc.gov/mmwr/volumes/66/ss/pdfs/ss6619.pdf.
5
 Jeff Overley & Emily Field, Drug Cos. Float Deals Worth $50B To End Opioid Cases, Law360,
(October 16, 2019) https://www.law360.com/classaction/articles/1210380.

                                                 5
    Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 6 of 18. PageID #: 428880



organize claims. Indeed, three major drug distributors and an opioid manufacturer reached a $260

million settlement to avoid the first bellwether trial that was set to begin today.6

         The Court has also issued important CMOs that have advanced the Tribal Track cases. See,

e.g., ECF No. 666 (setting deadlines for amended complaint and motions to dismiss for The

Muscogee (Creek) Nation v. Purdue Pharma L.P., 18-op-45459, (N.D. Ohio)); ECF No. 770

(extending deadlines for amended complaint and motions to dismiss and adding The Blackfeet

Tribe of the Blackfeet Indian Reservation v. AmerisourceBergen Drug Corp., 18-op-45749 (N.D.

Ohio) as a bellwether case). Additionally, the Court denied motions to dismiss nearly all of the

tribal bellwether claims and set a procedure for the Tribes to submit short-form complaints. See

ECF Nos. 1680, 1729, 1742. More recently, however, while the cities and counties have made

tremendous progress in their track, the Tribal Track has stagnated. The Blackfeet Tribe have

unsuccessfully lobbied MDL leadership to move for a CMO. Osceola Decl., ¶ 2–3. No negotiation

class has been proposed for the Tribes and no bellwether trial date has been set. The trains are

leaving the station and the most injured and underserved segment of Americans, Native American

Tribes, are still at the platform.

         The Florida Tribes ask this Court to give Tribes the same opportunity as the cities and

counties: a chance to negotiate their own settlement. See ECF No. 1683 at 60 (acknowledging, in

the cities and counties’ motion for certification of a negotiating class, that “[o]ther categories of

MDL plaintiffs, such as Tribes . . . may form their own litigating or negotiating groups or classes.

. . . This motion does not stop them, it may encourage them, but it does not include them”). To

support this effort, the Court should hold a status conference where it can enter a CMO setting a



6
 Jan Hoffman, $60 Million Opioid Settlement Reached at Last Minute With Big Drug Companies,
N.Y. Times (Oct. 21, 2019), https://www.nytimes.com/2019/10/21/health/opioid-settlement.html.

                                                  6
    Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 7 of 18. PageID #: 428881



briefing schedule for a motion to certify a negotiation class. The multibillion dollar settlements

being negotiated by the cities and counties demonstrate that a negotiation class is the most effective

way to reach final resolution of Tribal claims and to protect Tribal interests.

         Finally, the Court should enter an order formally adopting the Tribal Leadership

Committee established by the Special Master and appoint William R. Scherer and Adam M.

Moskowitz to the Tribal Leadership Committee (or other leadership role in the MDL that the Court

deems fit) because both attorneys have significant experience in class actions and complex

litigation, have settled significant matters on behalf of classes across the United States, and are

prepared to expeditiously advance the interests of all Tribes, including by moving to certify a

negotiation class.

                                   FACTUAL BACKGROUND

         As they have done throughout their history, the Florida Tribes are taking the initiative to

defend the unique interests of Native American tribes. The Seminole Tribe is the unconquered

Tribe. The Seminole Tribe along with the Miccosukee Tribe, a renowned sovereign nation, are the

only two tribes from Florida. Neither is subject to a treaty with the United States, and both have

fought for centuries to maintain their sovereignty. The Seminole and Miccosukee first joined

forces in the early 19th century outside of Tallahassee in their fight for survival against the raids

of Andrew Jackson and the specter of Indian Removal.7 Their continued resistance to colonialism

and military incursion earned them their standing as two of the last unconquered tribes.


7
  The Indian Removal Act of 1830 was signed into law by President Andrew Jackson. Its
enforcement led to the deaths of thousands of Cherokee, Seminole, Chickasaw, Choctaw, and
Creek tribal members (among others) during the Trail of Tears. The Seminole and Miccosukee,
resisted removal and survived by engaging in three wars against the United States known as the
“Seminole Wars.” Both tribes ultimately settled in the Everglades until the Reorganization Era
brought on by the Indian Reorganization Act of 1934. Until then, both tribes had been existing as
militias and survived on the land and humanitarian aid.

                                                  7
    Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 8 of 18. PageID #: 428882



         The Seminole and the Miccosukee represent south Florida, an area of the country which

has been one of the hardest hit by the opioid crisis. South Florida was once the center of the opioid

crisis because of its infamous “pill mills” that supplied over 5.5 billion hydrocodone and

oxycodone pills into communities from 2006 to 2012.8 During that time, “[Florida] became the

pill suppliers for the rest of the country[,]”9 while South Florida communities became inundated

with opioids. Many members of the Seminole and Miccosukee sadly fell victim to the massive

influx of opioids.

         The Plaintiff Tribes responded to this crisis by building drug treatment facilities and

dedicating millions of dollars in tribal funds to treat affected members and provide family services,

among other necessary expenses. As a result of such costly efforts, the Florida Tribes have had

some success in combatting the opioid epidemic. Hundreds of other Tribes and their members do

not have the resources to combat the epidemic, however, and there are simply insufficient funds

available for Tribes to abate the opioid epidemic.

         The unique issues which Tribes have faced in combatting the opioid epidemic have resulted

in unique damages which must be examined separately from those of other groups. For example,

the Miccosukee have enlisted the help of Kaufman Rossin & Co., a forensic accounting firm, to

determine their costs to date caused by the opioid epidemic in consultation with Dr. Kathleen

Brady, M.D., Ph.D., Distinguished University Professor of Psychiatry of the Medical University

of South Carolina (collectively the “experts”). Osceola Decl. at ¶¶ 4-5. The Miccosukee retained

these experts to quantify their actual damages and are continuing their research into abatement



8
  Emily L. Mahoney & Langston Taylor, What fueled opioid crisis in Florida? Billions of pills,
millions   in   campaign      cash,    The     Miami     Herald      (July    25,     2019),
https://www.miamiherald.com/article233058742.html.
9
    Id. (quoting Former Florida Senator Dave Aronberg).

                                                 8
 Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 9 of 18. PageID #: 428883



models that they may utilize as well. The experts have confirmed that the identification and

calculation of damages for Tribes differs greatly from those performed for the cities and counties

in the bellwether actions. Osceola Decl., ¶ 6.

        There is currently no CMO setting deadlines for briefing on certification of a negotiation

class for the tribal track, no date for a status conference, and the tribal leadership committee has

not coordinated a call with counsel in the related actions since July 2019. Osceola Decl. ¶¶ 2-3.

Although the Blackfeet have continuously lobbied the Plaintiffs’ Steering Committee to move the

Court to issue a CMO and trial date for the Blackfeet, the Blackfeet’s request for a CMO and trial

date has not yet been brought to the Court by MDL leadership. Id. Moreover, while the bellwether

actions in the tribal track have idled, the city and county cases are rapidly approaching global

settlement with many of the named defendants.

                                           ARGUMENT
   A.      The Court Should Enter a Case Management Order to Expedite the Resolution of
           the Cases and Empower the Tribes to Participate in Global Settlement
           Negotiations.

        By entering a CMO, the Court will help “secure the just, speedy, and inexpensive

determination” of the Cases. Fed. R. Civ. P. 1. As it did for the cities and counties, the Court should

enter a CMO setting a briefing schedule for certification of a settlement negotiation class so that

the Tribes can speak with one voice in negotiations with the Defendants. See Ex. 1. The Florida

Tribes are prepared to participate and expend the required resources to advance the Tribal Track

to resolution as quickly and efficiently as the counties and cities have done in Track One.

        With many opioid manufacturers and distributors bowing out of the cities’ and counties’

bellwether cases via individual settlements, and the Court’s approval of a city and county

settlement class, the parties in those cases seem headed for a global resolution amid arms-length

settlement negotiations. As this Court is well aware, multi-billion dollars settlements are being

                                                  9
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 10 of 18. PageID #: 428884



discussed, and individual claims are being settled for hundreds of millions of dollars. Florida

Tribes and their counsel are conspicuously absent from these negotiations and settlement

discussions. By entering the CMO and providing an orderly method for the Tribes to seek

certification of a negotiation class, the Court will give the Tribes a powerful seat at the negotiating

table and empower the Tribes to advance their interests at this critical stage.

     B.      The Court Should Set a Date for a Status Conference for the Tribal Track Cases
             to Organize the Efforts of Counsel for the Parties.

          The Court should hold a status conference where it can coordinate efforts between the

Tribal Track Cases and Defendants and address certification of the settlement negotiation class

and other pending matters of concern to the parties. Federal Rule of Civil Procedure 16(a) provides

that a court may, in its discretion, direct attorneys for the parties to appear before it for a conference

in order to expedite matters. Because of the strong public interest in a prompt and orderly

resolution of the remaining issues in this case, the Florida Tribes respectfully request that the Court

schedule a status conference at its earliest convenience to address procedures and schedule for

future proceedings. Counsel for the Florida Tribes will make themselves available at the Court’s

convenience.

     C.      The Court Should Formally Name the Tribal Leadership Committee and Add
             William R. Scherer and Adam M. Moskowitz to Assist with Class Certification
             and Global Settlement Talks.

          The Seminole and Miccosukee Tribes are represented by William R. Scherer and Adam

M. Moskowitz, two seasoned class action litigators who are strongly committed to immediately

advancing the interests of all Tribes and who are prepared to expend the time and resources

required to organize the pending Tribal Track cases moving toward global resolution.10


10
  Undersigned counsel has been actively following and litigating these cases with Court-appointed
leadership such as Chris Seeger and Paul Geller, and admire the exemplary work done by counsel
in negotiating on behalf of other parties such as cities and counties. Undersigned counsel
                                                   10
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 11 of 18. PageID #: 428885



Undersigned counsel have decades of experience representing Native American Tribes and are

very familiar with the unique legal and factual issues they face. Furthermore, in this MDL,

undersigned counsel have been litigating cases within the Tribal Track over the last year. During

this time, they have retained some of the best experts in the country to develop a damages model

specific to Native American Tribes. As the law firms representing all Native Americans within the

state of Florida, the epicenter of the opioid crisis, undersigned counsel will bring a valuable

perspective to the Tribal Leadership Committee, and help fight for the interests of all Tribes.

       Below, undersigned counsel provide a brief description of their qualifications for inclusion

on the Tribal Leadership Committee.

       1.      William R. Scherer, Conrad & Scherer L.P.

       Since William R. Scherer founded C&S in 1974 with his late partner, Rex Conrad, C&S

has grown into one of Florida’s leading law firms, with an international presence. Mr. Scherer has

litigated over 100 trials in both jury and non-jury cases before state, appellate, and federal courts.

Notably, Mr. Scherer led his complex litigation team as lead counsel for victims of the infamous

multi-billion-dollar Ponzi scheme orchestrated by Scott Rothstein, and achieved an historic

settlement returning to investors what is said to be the highest percentages of recovery for victims

of a Ponzi scheme. Mr. Scherer led his team of attorneys and paraprofessionals in the

representation of a diverse group of plaintiffs seeking recovery of over $225 million in investor

losses resulting from a multi-billion-dollar structured settlement Ponzi scheme. This nationally

publicized case focused on Toronto Dominion Bank’s (TD Bank) role in facilitating this criminal

enterprise asserting novel claims that the Bank willfully aided and abetted the Ponzi fraud. After




appreciate the opportunity to work in coordination with these experienced leaders to advance
Tribal interests.
                                                 11
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 12 of 18. PageID #: 428886



months of litigation, the matter was resolved through settlement resulting in the highest percentage

recovery for victims entangled in a Ponzi scheme. News outlets described the settlement as a “huge

victory” and a “landmark” lawsuit. In addition to the Scott Rothstein litigation, other significant

matters that illustrate C&S’s experience in leading complex litigation include:

      Lori Parrish, Broward County Property Appraiser v. Board of County
       Commissioners, Broward County, Florida, Case No.: 13-023090. C&S
       successfully obtained a writ of mandamus on behalf of Broward County Property
       Appraiser Lori Parrish after the Broward County Board of Commissioners failed to
       comply with its statutorily mandated duty to fully fund the first quarter payment of
       the Property Appraiser’s Fiscal Year 2014 Budget as approved by the Department
       of Revenue.

      In 2005, Mr. Scherer co-represented a doctor and health care entrepreneur who had
       purchased HIP of Florida—now Vista Health Plans of Florida—from HIP of New
       York. Scherer filed a suit on behalf of his client against HIP of New York alleging
       that HIP hid financial information from his client who had purchased the company
       for $40 million. Following a 14-week trial, and despite HIP of New York’s
       countersuit for breach of contract, a jury awarded one of the largest individual
       verdicts in Broward Circuit Court history. That award included an award of
       compensatory damages for fraud and the cancellation of a multi-million dollar note
       to the defendant. Jurors had found liability for punitive and compensatory damages,
       but before they could determine an award on punitive damages, the case was settled
       out of court.

      Mr. Scherer led his team of attorneys representing President George W. Bush
       during the historical 2000 vote recount and personally represented the President in
       the high stakes Broward County recount. Conrad & Scherer’s responsibilities as
       counsel to President Bush included advising the President on his legal strategy in
       Broward County and also acting as a key contributor in Bush’s distinguished
       statewide Florida legal team. In fact, President Bush has praised Conrad &
       Scherer’s attorneys for their important legal contributions to his success in Florida.
       The firm’s contribution has also been implicitly recognized in the United States
       Supreme Court decision of Bush v. Gore, 531 U.S. 98 (2000), where the high court
       freed Florida Secretary of State Katherine Harris’s certification of George W. Bush
       as the winner of Florida’s electoral votes in the 2000 presidential election.

      Represented a municipality and prevailed at trial in a $100 million-dollar lawsuit
       brought by a large developer against the municipality for breach of an alleged
       contract to develop 11 acres of Florida oceanfront property.

       2.      Adam M. Moskowitz, The Moskowitz Law Firm


                                                12
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 13 of 18. PageID #: 428887



       Adam Moskowitz has served as Lead, Co-lead or as part of Plaintiffs’ counsel in numerous

nationwide complex class actions. For almost three decades, Adam Moskowitz has stood at the

forefront of the practice of complex class action and commercial litigation. During that time,

he has earned the trust of clients nationwide by successfully attaining favorable settlements

and precedent-setting verdicts with billions of dollars in relief for plaintiffs.

           a. FieldTurf Litigation

       Adam Moskowitz was appointed by Judge Michael A. Shipp as Co-Lead Counsel in In re:

FieldTurf Artificial Turf Marketing and Sales Practices Litigation, Case No. 3:17-02779, (D. N.J.)

(“FieldTurf”), representing school districts and municipalities across the country who were sold

defective artificial turf products. A major factor in that appointment was due to the fact that Mr.

Moskowitz filed one of the first actions and successfully advanced the litigation working amicably

with other law firms against FieldTurf. Since being appointed, Mr. Moskowitz has been

coordinating over a dozen law firms in multiple states, and has advanced the litigation past the

motion to dismiss stage.

           b. Cost of Insurance (“COI”) Increase Litigation

       Adam Moskowitz served as Co-Lead Counsel in a class action case against Transamerica

Life Insurance Company arising out of their issuing illegal Cost of Insurance (“COI”) increases.

As Co-Lead Counsel, Mr. Moskowitz, successfully negotiated a nationwide class resolution worth

over $115 million which received final approval in early 2019. A second cost of insurance class

against Transamerica is pending. Further, there are two other cost of insurance actions against

Lincoln National Life Insurance Company before Judge Gerald J. Pappert in the Eastern District

of Pennsylvania, where Adam Moskowitz is on the Plaintiffs’ Executive Committee. In re: Lincoln




                                                13
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 14 of 18. PageID #: 428888



COI Litigation, 16-cv-06605-GJP (E.D. Pa.); In re: Lincoln National 2017 COI Litigation, 2:17-

cv-04150 (E.D. Pa.) which Mr. Moskowitz is currently litigating.

           c. Force-Placed Insurance Litigation

       In the Force-Placed Insurance (“FPI”) litigation, Adam Moskowitz was responsible for

coordinating over 60 law firms who had filed dozens of class actions against 31 mortgage servicers

in courts across the country. 31 FPI class action cases have been resolved, recovering $5.9 billion

dollars in monetary relief for 5.3 million homeowners across the country. After extensively

researching and investigating the cases with insurance expert Birny Birnbaum, who runs the Center

for Economic Justice and is a member of the National Association of Insurance Commissioners,

Adam Moskowitz brought the first FPI class action before Judge Robert Scola in the Southern

District of Florida against Wells Fargo. As a result of careful research and active prosecution of

the case, this was (and is) one of the only FPI class actions that resulted in a litigated certified

class, which then settled and brought substantial relief for tens of thousands of Florida

homeowners.

       Following the success of the Wells Fargo FPI case, Adam Moskowitz then filed an

additional five class action cases against the largest banks and lenders in the country and their FPI

insurers along with co-counsel, including Aaron Podhurst from Podhurst Orseck, P.A., and

Howard Bushman, Esq., who is a founding partner of the Moskowitz Law Firm with over 19 years

of class action experience. The group took the unique approach to consolidate their five pending

actions before then-Chief Judge Frederico Moreno in the Southern District of Florida. Judge

Moreno denied motions to dismiss these actions, and set them for trial. These actions were actively

litigated, and eventually settled. Adam Moskowitz continued these FPI class actions over the next

five years against different banks, servicers, and FPI insurers, resolving over 30 actions. Each FPI



                                                 14
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 15 of 18. PageID #: 428889



case had different facts, different defense counsel, and coordinated efforts with numerous different

co-counsel.

        Following the success of the Florida FPI class actions, Mr. Moskowitz was contacted by

New Jersey homeowners who were subject to the same fraudulent FPI business practices.

Consequently, Mr. Moskowitz he filed eight additional cases in the District of New Jersey, which

have already been actively litigated and settled. Judge Brian Martinotti granted final approval to

three of those cases, Judge Hillman granting final approval to one, and two are still pending. Adam

Moskowitz served as Lead Counsel in all of the FPI Cases he was involved in, and was able to

resolve them all, with the assistance of prominent mediator Rodney Max, who helped settle 23

cases, and mediator Jonathan Marks, who helped settle eight.

                                          CONCLUSION

        The Native American Tribes can no longer afford to wait in line to press their claims against

the Defendants in the opioid cases. The Tribes require Court intervention to advance these cases

toward trial and, possibly, settlement. In support of this goal, the Court should (a) grant the Florida

Tribes’ motion to enter a CMO that will set forth a briefing schedule for Native American Tribes

to file a motion to certify a negotiation class; (b) set a status conference for the Tribal Track Cases;

and (c) enter an order formally appointing William Scherer of Conrad Scherer LP and Adam M.

Moskowitz of The Moskowitz Law Firm to the Tribal Leadership Committee.

Dated: October 21, 2019                                 Respectfully Submitted,

 By: /s/ Adam M. Moskowitz                             By: /s/William R. Scherer
 Adam M. Moskowitz                                     William R. Scherer, Esq.
 Florida Bar No. 984280                                FL Bar No. 169454
 adam@moskowitz-law.com                                wscherer@conradscherer.com
 Howard M. Bushman                                     CONRAD & SCHERER, LLP
 Florida Bar No. 0364230                               633 South Federal Highway
 howard@moskowitz-law.com                              Eighth Floor
 Curtis E. Osceola                                     Fort Lauderdale, FL 33301

                                                  15
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 16 of 18. PageID #: 428890



Florida Bar No. 1015979                             Phone: (954) 462-5500
curtis@moskowitz-law.com                            Fax: (954) 463-9244
THE MOSKOWITZ LAW FIRM, PLLC
2 Alhambra Plaza                                    Co-counsel for the Seminole Tribe of
Suite 601                                           Florida
Coral Gables, FL 33134
Telephone: (305) 740-1423

Counsel for the Miccosukee Tribe of Indians of
Florida

Co-counsel for the Seminole Tribe of Florida




                                               16
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 17 of 18. PageID #: 428891



                         UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


IN RE: NATIONAL PRESCRIPTION                         Case No. 1:17-CV-2804
OPIATE LITIGATION
                                                     Hon. Dan A. Polster
APPLIES TO TRIBAL TRACK CASES



                   [PROPOSED] CASE MANAGEMENT ORDER NINE

       Before the Court is Plaintiffs Seminole Tribe of Florida and Miccosukee Tribe of Indians

of Florida’s motion for a case management order. The court hereby sets the following scheduling

order and related case management provisions for the bellwether cases in the Tribal Track. Thus,

the parties are hereby ORDERED as follows:

  I.   APPLICABILITY AND SCOPE OF ORDER

       a.      Scope. This CMO is intended to conserve judicial resources, reduce duplicative

service, avoid duplicative discovery, serve the convenience of the parties and witnesses, and

promote the just and efficient conduct of this litigation. See Fed. R. Civ. P. 1. This Order and,

unless otherwise specified, any subsequent pretrial or case management orders issued in this MDL,

shall govern the practice and procedure in those actions transferred to this Court by the Judicial

Panel on Multidistrict Litigation (“JPML”) that were filed by federally recognized Indian Tribes.

These cases will be referred to as the “Tribal Track Cases.” The provisions of this Order, and any

subsequent pretrial order or case management order issued in the Tribal Track Cases, shall

supersede any inconsistent provisions of the Local Rules for the United States District Court,

Northern District of Ohio (“Local Rules”). The coordination of the Tribal Track Cases, including

certain of these cases that have been or may be directly filed into this MDL, does not constitute a

waiver of any party’s rights under Lexecon v. Milberg Weiss Bershad Hynes & Lerach, 523 U.S.

                                                17
Case: 1:17-md-02804-DAP Doc #: 2867 Filed: 10/21/19 18 of 18. PageID #: 428892



26 (1998). This CMO shall not be construed to affect the governing law or choice-of-law rules in

any case subject to the CMO.

       b.      Application to All Parties and Counsel. This Order and all subsequent pretrial or

case management orders shall be binding on all parties and their counsel in all cases currently

pending, or subsequently transferred to, removed to, or pending in the Tribal Track Cases, and

shall govern each case in the Tribal Track Cases unless the order explicitly states that it relates

only to specific cases.

       c.      Amendment and Exceptions. This Order may be amended by the Court on its own

motion, and any party may apply at any time to this Court for a modification or exception to this

Order. The Court expects it will issue subsequent case management orders addressing the cases

mentioned in this CMO and other Tribal Track Cases the Court now enters the following case

management schedule:

 Deadline                 Event
 December 16, 2019        Tribal Track Plaintiffs shall file their motion for certification of a
                          negotiation class.
 30 days after motion Deadline for Defendants’ opposition to certification of a negotiation
 for certification of a class.
 negotiation class.
 15       days      after Deadline for Tribal Track Plaintiffs’ reply to Defendants’ opposition
 opposition            to to certification of a negotiation class.
 certification   of     a
 negotiation class.

       For those documents that must be filed with the Court, the deadline for filing is 12:00 PM

on the applicable due date as indicated above.

IT IS SO ORDERED.

                                                      _________________________________
                                                      DAN AARON POLSTER
                                                      UNITED STATES DISTRICT JUDGE


                                                 18
